UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6466


WAYNE D. BUTTS,

                  Plaintiff - Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:13-cv-00069-MSD-TEM)


Submitted:   May 30, 2013                     Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne D. Butts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Wayne    D.   Butts   appeals   the   district     court’s    order

characterizing        his   petition   for    a   writ   of    execution    as    a

petition for a writ of mandamus and denying relief.                       We have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                     Butts

v. Comm’r of Soc. Sec. Admin., No. 2:13-cv-00069-MSD-TEM (E.D.

Va. Mar. 1, 2013).          We dispense with oral argument because the

facts   and    legal    contentions    are    adequately      presented    in    the

materials     before    this   court   and    argument   would    not     aid    the

decisional process.



                                                                          AFFIRMED




                                        2